
	

113 HR 5477 IH: Enhancing Educational Opportunities for all Students Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5477
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Messer introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage the use of 529 plans and Coverdell
			 education savings accounts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Enhancing Educational Opportunities for all Students Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Title I of the ESEA portability
				Sec. 101. Title I portability.
				Title II—Allowance of home school expenses as qualified education expenses 
				Sec. 201. Allowance of home school expenses as qualified education expenses for purposes of a
			 Coverdell Education Savings Account.
				Sec. 202. Elimination of Coverdell Education Savings Account contribution limitation.
				Title III—529 programs for elementary and secondary education expenses
				Sec. 301. 529 programs for elementary and secondary education expenses.
			
		ITitle I of the ESEA portability
			101.Title I portabilityPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is
			 amended by adding at the end the following:
				
					1128.Title I funds follow the low-income child State option
						(a)In generalNotwithstanding any other provision of law and to the extent permitted under State law, a State
			 educational agency may allocate grant funds under this part among the
			 local educational agencies in the State based on the number of eligible
			 children enrolled in the public schools served by each local educational
			 agency and the State-accredited private schools within each local
			 educational agency’s geographic jurisdiction.
						(b)Eligible child
							(1)DefinitionIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the
			 basis of the most recent satisfactory data published by the Department of
			 Commerce.
							(2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section,
			 a State educational agency shall use the criteria of poverty used by the
			 Census Bureau in compiling the most recent decennial census, as the
			 criteria have been updated by increases in the Consumer Price Index for
			 All Urban Consumers, published by the Bureau of Labor Statistics.
							(c)Student enrollment in public and private schools
							(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local
			 educational agency that receives grant funding in accordance with
			 subsection (a) shall inform the State educational agency of the number of
			 eligible children enrolled in public schools served by the local
			 educational agency and the State-accredited private schools within the
			 local educational agency’s geographic jurisdiction.
							(2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency
			 shall provide to a local educational agency an amount equal to the sum of
			 the amount available for each eligible child in the State multiplied by
			 the number of eligible children identified by the local educational agency
			 under paragraph (1).
							(3)Distribution to schoolsEach local educational agency that receives funds under paragraph (2) shall distribute such funds
			 to the public schools served by the local educational agency and
			 State-accredited private schools within the local educational agency’s
			 geographic jurisdiction—
								(A)based on the number of eligible children enrolled in such schools; and
								(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available
			 from non-Federal resources for the education of pupils participating in
			 programs under this subpart, and not to supplant such funds..
			IIFurther Clarification of Coverdell Education Savings Accounts
			201.Allowance of home school expenses as qualified education expenses for purposes of a Coverdell
			 Education Savings Account
				(a)In GeneralParagraph (3) of section 530(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(C)Private schoolFor purposes of this section, the term ‘private school’ includes any home school that meets the
			 requirements of State law applicable to such home schools, whether or not
			 such school is deemed a private school for purposes of State law..
				(b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
				202.Elimination of Coverdell Education Savings Account contribution limitation
				(a)In generalSubparagraph (A) of section 530(b)(1) of the Internal Revenue Code of 1986 is amended by inserting or at the end of clause (i), by striking or at the end of clause (ii) and inserting a period, and by striking clause (iii).
				(b)Prohibition on excess contributionsSubsection (b) of section 530 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(5)Prohibition on excess contributionsA program shall not be treated as a Coverdell education savings account unless it provides adequate
			 safeguards to prevent contributions on behalf of a designated beneficiary
			 in excess of those necessary to provide for the qualified education
			 expenses of the beneficiary..
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
				III529 programs for elementary and sec­ond­ary education ex­penses
			301.529 programs for pre-kindergarten, elementary, and secondary education expenses
				(a)In generalParagraph (3) of section 529(e) of the Internal Revenue Code of 1986 is amended—
					(1)by redesignating subparagraph (B) as subparagraph (C);
					(2)by striking Qualified higher education expenses and all that follows through The term qualified higher education expenses means— and inserting the following:
						Qualified education expenses.—(A)In generalThe term qualified education expenses means—
								(i)qualified higher education expenses, and
								(ii)qualified pre-kindergarten, elementary, and secondary education expenses.
								(B)Qualified higher education expensesThe term qualified higher education expenses means; and
					(3)by adding at the end the following new subparagraphs:
						
							(D)Qualified pre-kindergarten, elementary, and secondary education expensesThe term qualified pre-kindergarten, elementary, and secondary education expenses means—
								(i)expenses for tuition, fees, academic tutoring, special needs services in the case of a special
			 needs beneficiary, books, supplies, and other equipment which are incurred
			 in connection with the enrollment or attendance of the designated
			 beneficiary of the trust as a pre-kindergarten, elementary, or secondary
			 school student at a public, private, or religious school,
								(ii)expenses for room and board, uniforms, transportation, and supplementary items and services
			 (including extended day programs) which are required or provided by a
			 public, private, or religious school in connection with such enrollment or
			 attendance, and
								(iii)expenses for the purchase of any computer technology or equipment (as defined in section
			 170(e)(6)(F)(i)) or Internet access and related services, if such
			 technology, equipment, or services are to be used by the beneficiary and
			 the beneficiary’s family during any of the years the beneficiary is in
			 school.Clause (iii) shall not include expenses for computer software designed for sports, games, or
			 hobbies unless the software is predominantly educational in nature.(E)SchoolThe term school means any school which provides pre-kindergarten, elementary, or secondary education
			 (pre-kindergarten through grade 12), as determined under State law. Such a
			 school shall be treated as an eligible educational institution for
			 purposes of subsection (b)..
					(b)Conforming amendmentsSection 529 of such Code is amended by striking qualified higher education each place it appears in subsections (b) and (c) and inserting qualified education.
				(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
				
